





Exhibit 10.2







Form of

Voting Agreement

This Voting Agreement (this “Agreement”), dated as of October 12, 2015 between
the undersigned stockholder (“Stockholder”) of Wausau Paper Corp., a Wisconsin
corporation (the “Company”), and SCA Americas Inc., a Delaware corporation
(“Parent”).

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company, Parent and Salmon Acquisition, Inc., a Wisconsin corporation and wholly
owned subsidiary of Parent (“Merger Sub”), have entered into an Agreement and
Plan of Merger (as the same may be amended from time to time, the “Merger
Agreement”), providing for, among other things, the merger (the “Merger”) of
Merger Sub and the Company pursuant to the terms and conditions of the Merger
Agreement;

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has requested that Stockholder execute and deliver this Agreement; and

WHEREAS, in order to induce Parent to enter into the Merger Agreement,
Stockholder is willing to make certain representations, warranties, covenants
and agreements with respect to the shares of common stock, no par value per
share, of the Company (“Company Common Stock”) beneficially owned by Stockholder
and set forth below Stockholder’s signature on the signature page hereto (the
“Original Shares” and, together with any additional shares of Company Common
Stock pursuant to Section 7 hereof, the “Shares”).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:



1.

Definitions.

For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Merger Agreement.



2.

Representations of Stockholder.

Stockholder represents and warrants to Parent that:



(a)

(i) Stockholder owns beneficially (as such term is defined in Rule 13d-3 under
the Exchange Act) all of the Original Shares free and clear of all Liens (other
than Liens arising pursuant to this Agreement), and (ii) except pursuant hereto,
there are no options, warrants or other rights, agreements, arrangements or
commitments of any character to which Stockholder is a party relating to the
pledge, disposition or voting of any of the Original Shares and there are no
voting trusts or voting agreements with respect to the Original Shares.














--------------------------------------------------------------------------------









(b)

Stockholder does not beneficially own any shares of Company Common Stock other
than [(i)] the Original Shares [and (ii) any options, warrants or other rights
to acquire any additional shares of Company Common Stock or any security
exercisable for or convertible into shares of Company Common Stock, set forth on
the signature page of this Agreement (collectively, “Options”)].



(c)

Stockholder has full [corporate] power and authority [and legal capacity] to
enter into, execute and deliver this Agreement and to perform fully
Stockholder’s obligations hereunder (including the proxy described in Section
4(b) below)). This Agreement has been duly and validly executed and delivered by
Stockholder and, assuming due authorization and execution by Parent, constitutes
the legal, valid and binding obligation of Stockholder, enforceable against
Stockholder in accordance with its terms, subject to the effect of any
applicable bankruptcy, insolvency (including all Laws relating to fraudulent
transfers), reorganization, moratorium or similar Laws affecting creditors’
rights generally and subject to the effect of general principles of equity
(regardless of whether considered in a proceeding at law or in equity).



(d)

None of the execution and delivery of this Agreement by Stockholder, the
consummation by Stockholder of the transactions contemplated hereby or
compliance by Stockholder with any of the provisions hereof will conflict with
or result in a breach, or constitute a default (with or without notice of lapse
of time or both) under any provision of, any [organizational document,] trust
agreement, loan or credit agreement, note, bond, mortgage, indenture, lease or
other agreement, instrument or Law applicable to Stockholder or to Stockholder’s
property or assets.



(e)

No consent, approval or authorization of, or filing with, any Governmental
Authority or other person on the part of Stockholder is required in connection
with the valid execution and delivery of this Agreement, except for filings by
Stockholder with the Securities and Exchange Commission. [No consent of
Stockholder’s spouse is necessary under any “community property” or other laws
in order for Stockholder to enter into and perform its obligations under this
Agreement.]



3.

Representations of Parent. Parent represents and warrants to Stockholder that:
(a) Parent has full corporate power and authority to enter into, execute and
deliver this Agreement and to perform its obligations hereunder, and (b) this
Agreement has been duly and validly executed and delivered by Parent and,
assuming due authorization and execution by Stockholder, constitutes the legal,
valid and binding obligation of Parent, enforceable against Parent in accordance
with its terms, subject to the effect of any applicable bankruptcy, insolvency
(including all Laws relating to fraudulent transfers), reorganization,
moratorium or similar Laws affecting creditors’ rights generally and subject to
the effect of general principles of equity (regardless of whether considered in
a proceeding at law or in equity)





2




--------------------------------------------------------------------------------









4.

Agreement to Vote Shares; Irrevocable Proxy.



(a)

Stockholder agrees during the term of this Agreement to, and to cause any holder
of record of the Shares to, vote the Shares at any annual or special meeting of
stockholders of the Company, or execute a written consent or consents if
stockholders of the Company are requested to vote their shares through the
execution of an action by written consent in lieu of any such annual or special
meeting of stockholders of the Company: (i) in favor of the Merger and the
Merger Agreement, at every meeting (or in connection with any action by written
consent) of the stockholders of the Company at which such matters are considered
and at every adjournment or postponement thereof; (ii) against (1) any
Acquisition Proposal and (2) any action, proposal, transaction or agreement that
would reasonably be expected to impede, interfere with, delay, or adversely
affect the consummation of the Merger or the fulfillment of Parent’s, the
Company’s or Merger Sub’s conditions under the Merger Agreement or change in any
manner the voting rights of any class of shares of the Company (including any
amendments to the Company Charter or Company Bylaws).



(b)

Stockholder hereby appoints during the term of this Agreement Parent and any
designee of Parent, and each of them individually, its proxies and
attorneys-in-fact, with full power of substitution and resubstitution, to vote
or act by written consent during the term of this Agreement with respect to the
Shares in accordance with Section 4(a). This proxy and power of attorney is
given to secure the performance of the duties of Stockholder under this
Agreement. Stockholder shall take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy. This
proxy and power of attorney granted by Stockholder shall be irrevocable during
the term of this Agreement, shall be deemed to be coupled with an interest
sufficient in law to support an irrevocable proxy and shall revoke any and all
prior proxies granted by Stockholder with respect to the Shares. The power of
attorney granted by Stockholder herein is a durable power of attorney and shall
survive the dissolution, bankruptcy, death or incapacity of Stockholder. The
proxy and power of attorney granted hereunder shall terminate upon the
termination of this Agreement.



(c)

Stockholder shall retain, at all times, the right to vote the Shares in its sole
discretion and without any other limitation on those matters, other than those
set forth in this Section 4, that are at any time or from time to time presented
for consideration to the stockholders of the Company, generally.



5.

No Voting Trusts or Other Arrangement.

Stockholder agrees that Stockholder will not, and will not permit any entity
under Stockholder’s control to, deposit any of the Shares in a voting trust,
grant any proxies with respect to the Shares or subject any of the Shares to any
arrangement with respect to the voting of the Shares other than agreements
entered into with Parent.





3




--------------------------------------------------------------------------------









6.

Transfer and Encumbrance.

Stockholder agrees that during the term of this Agreement, Stockholder will not,
directly or indirectly, transfer, sell, offer, exchange, assign, pledge or
otherwise dispose of or encumber (“Transfer”) any of the Shares or enter into
any contract, option or other agreement with respect to, or consent to, a
Transfer of, any of the Shares or Stockholder’s voting or economic interest
therein. Any attempted Transfer of Shares or any interest therein in violation
of this Section 6 shall be null and void. This Section 6 shall not prohibit a
Transfer of the Shares by Stockholder [to any member of Stockholder’s immediate
family, or to a trust for the benefit of Stockholder or any member of
Stockholder’s immediate family, or upon the death of Stockholder, to the heirs
of Stockholder]/[to an Affiliate of Stockholder]; provided, that a Transfer
referred to in this sentence shall be permitted only if, as a precondition to
such Transfer, the transferee agrees in a writing, reasonably satisfactory in
form and substance to Parent, to be bound by all of the terms of this Agreement.



7.

Additional Shares.

Stockholder agrees that all shares of Company Common Stock that Stockholder
purchases, acquires the right to vote or otherwise acquires beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act) of after the execution of this
Agreement shall be subject to the terms of this Agreement and shall constitute
Shares for all purposes of this Agreement.



8.

Termination.

This Agreement, and all obligations, terms and conditions contained herein,
shall automatically terminate without any further action required by any person
upon the earliest to occur of (i) the Effective Time, (ii) the date on which the
Merger Agreement is terminated in accordance with its terms and (iii) the date
of any amendment, modification, change or waiver to any provision of the Merger
Agreement that reduces the amount per Share or changes the form of the Merger
Consideration (subject to adjustment in accordance with the terms of the Merger
Agreement); provided that this Section 8 and Sections 11,12, 13 and 14 shall
survive any termination of this Agreement.  No such termination shall relieve
any party hereto from any liability for any breach of this Agreement occurring
prior to such termination.



9.

No Agreement as Director or Officer.

Stockholder makes no agreement or understanding in this Agreement in
Stockholder’s capacity as a director or officer of the Company or any of its
subsidiaries (if Stockholder holds such office), and nothing in this Agreement:
(a) will limit or affect any actions or omissions taken by Stockholder in
stockholder’s capacity as such a director or officer, including in exercising
rights under the Merger Agreement, and no such actions or omissions shall be
deemed a breach of this Agreement or (b) will be construed to prohibit, limit or
restrict Stockholder from exercising Stockholder’s fiduciary duties as an
officer or director to the Company or its stockholders.  Parent shall not assert
any claim that any action taken by a Stockholder or any of its Affiliates in its
capacity as a director of the Company violates any provision of this Agreement.





4




--------------------------------------------------------------------------------









10.

Specific Performance.

Each party hereto acknowledges and agrees that irreparable damage would occur in
the event that to the other party if a party hereto fails to comply with any of
the obligations imposed by this Agreement, that every such obligation is
material and that, in the event of any such failure, the other party will not
have an adequate remedy at law or damages. Accordingly, each party hereto agrees
that injunctive relief or other equitable remedy, in addition to remedies at law
or damages, is the appropriate remedy for any such failure and will not oppose
the seeking of such relief on the basis that the other party has an adequate
remedy at law. Each party hereto agrees that it will not seek, and agrees to
waive any requirement for, the securing or posting of a bond in connection with
the other party’s seeking or obtaining such equitable relief.



11.

Entire Agreement; Amendment; Waiver.

This Agreement supersedes all prior agreements, written or oral, between the
parties hereto with respect to the subject matter hereof and contains the entire
agreement between the parties with respect to the subject matter hereof. This
Agreement may not be amended or supplemented, and no provisions hereof may be
modified or waived, except by an instrument in writing signed by both of the
parties hereto. No waiver of any provisions hereof by either party shall be
deemed a waiver of any other provisions hereof by such party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such party.



12.

Notices.

All notices, requests, claims, demands, and other communications hereunder shall
be in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt), (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested), (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient, or (d)
on the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid.  Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
12):

If to Parent:

SCA Americas Inc.

2929 Arch Street, Suite 2600

Philadelphia, PA  19104

Attention:  Kevin S. Gorman, Vice President &

General Counsel

Facsimile:  (610) 499-3453

Email:  Kevin.Gorman@sca.com




with a copy (which shall not constitute notice) to:








5




--------------------------------------------------------------------------------







Morgan, Lewis & Bockius

1701 Market Street

Philadelphia, PA

Attention:  Michael A. Conza

Andrew R. Mariniello

Facsimile:  (215)-963-5001

Email:  mike.conza@morganlewis.com

amariniello@morganlewis.com

If to Stockholder, to the address or facsimile number set forth for Stockholder
on the signature page hereof.

With a copy (which shall not constitute notice) to:

[STOCKHOLDER’S COUNSEL’S NAME][ADDRESS]   Fax: [NUMBER]

Attention:

With an additional copy (which shall not constitute notice) to:

Ruder Ware, L.L.S.C.

500 North First Street, Suite 8000

P.O. Box 8050

Wausau, WI 54402-8050

Attention:

Matthew D. Rowe

Facsimile:  (715) 845-2718

Email:

mrowe@ruderware.com




and




Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022

Attention:

Creighton O’M. Condon

Scott Petepiece

David Connolly

Facsimile:  (212) 848-7179  

Email:

ccondon@shearman.com

spetepiece@shearman.com

david.connolly@shearman.com



13.

Parties in Interest.  This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and its permitted successors and assigns, and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.





6




--------------------------------------------------------------------------------









14.

Miscellaneous.



(a)

This Agreement shall be governed by and construed in accordance with the Laws of
the State of Delaware without regard to the principles of conflicts of law that
would cause the application of law of any jurisdiction other than those of the
State of Delaware, except to the extent that the Business Corporation Law of the
State of Wisconsin mandatorily applies and governs the Merger.



(b)

The parties hereto agree that any Action seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby (whether brought by any party or any of its
Affiliates or against any party or any of its Affiliates) shall be heard and
determined exclusively in the Court of Chancery of the State of Delaware;
provided, however, that if such court does not have jurisdiction over such
Action, such Action shall be heard and determined exclusively in any federal or
state court located in the State of Delaware.  Consistent with the preceding
sentence, each of the parties hereto hereby (i) submits to the exclusive
jurisdiction of any federal or state court sitting in the State of Delaware for
the purpose of any Action arising out of or relating to this Agreement brought
by either party hereto; (ii) agrees that service of process will be validly
effected by sending notice in accordance in Section 12 or in such other manner
as may be permitted by applicable Laws; and (iii) irrevocably waive, and agree
not to assert by way of motion, defense, or otherwise, in any such Action, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Agreement or the transactions contemplated by this
Agreement may not be enforced in or by any of the above named courts.



(c)

EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH OF THE
PARTIES HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS Section 14(c).





7




--------------------------------------------------------------------------------









(d)

If any term or provision of this Agreement is invalid, illegal or unenforceable
in any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.



(e)

This Agreement may be executed and delivered (including by facsimile
transmission or other means of electronic transmission, such as by electronic
mail in “pdf” form) in counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.



(f)

Each party hereto shall execute and deliver such additional documents as may be
reasonably requested by the other party to effect the transactions contemplated
by this Agreement.



(g)

All Section headings herein are for convenience of reference only and are not
part of this Agreement, and no construction or reference shall be derived
therefrom.



(h)

The obligations of Stockholder set forth in this Agreement shall not be
effective or binding upon Stockholder until such time as the Merger Agreement is
executed and delivered by the Company, Parent and Merger Sub.  The parties agree
that there is not and has not been any other agreement, arrangement or
understanding between the parties hereto with respect to the matters set forth
herein.



(i)

Neither party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other party
hereto, except that Parent may assign, in its sole discretion, all or any of its
rights, interests and obligations hereunder to any of its Affiliates. Any
assignment contrary to the provisions of this Section 14(i) shall be null and
void.










[SIGNATURE PAGE FOLLOWS]

 





8




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.




SCA AMERICAS INC.




By_____________________

Name:

Title:




By_____________________

Name:

Title:





[Voting Agreement Signature Page]




--------------------------------------------------------------------------------










[STOCKHOLDER]




By_____________________

Name:




Number of Shares of Company

Common Stock Beneficially Owned

 as of the Date of this Agreement:

______________




[Number of Options Beneficially

Owned as of the Date of this

Agreement:

______________]




Street Address:

City/State/Zip Code:

Fax:








[Voting Agreement Signature Page]


